Citation Nr: 0617284	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-07 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating than 10 percent 
for a low back strain for the period beginning September 19, 
2002, and ending November 3, 2004.

2.  Entitlement to a higher initial rating than 20 percent 
for a low back strain for the period beginning November 4, 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, D.J.


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
April 1987. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran service 
connection for a low back strain, and assigned an initial 10 
percent rating.  During the course of the appeal, the RO 
increased the veteran's initial rating to 20 percent for the 
period beginning November 4, 2004.  

Regarding the issues of service connection for melanoma 
carcinoma and an increased rating for a left knee disability 
from 10 percent, these issues are not in appellate status.  
After a statement of the case was issued in February 2004 
regarding said issues, the veteran did not submit a 
substantive appeal pursuant to 38 C.F.R. § 20.200.  

In April 2006, the veteran testified before the undersigned 
Veterans Law Judge.  



FINDINGS OF FACT

1.  For the period beginning September 19, 2002, to the 
present, the veteran's limitation of motion of the 
lumbosacral spine, to include his painful motion, is the 
equivalent of moderate limitation of motion.  

2.  For the period beginning September 19, 2002, to the 
present, even when pain on motion, weakened movement, excess 
fatigability, and incoordination are considered, including 
during flare-ups, the veteran does not have severe limitation 
of motion.  

3.  For the period beginning September 19, 2002, to the 
present, the veteran does not have lumbosacral strain which 
can be described as severe; he does not have listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or abnormal mobility on forced motion.  

4.  For the period beginning September 19, 2002, to the 
present, even when pain on motion, weakened movement, excess 
fatigability, and incoordination are considered, including 
during flare-ups, the veteran does not have the equivalent of 
severe intervertebral disc syndrome with recurrent attacks.  

5.  The veteran does not have ankylosis of the spine.  

6.  The veteran has not had flexion of the lumbar spine of 
less than 30 degrees.  

7.  The veteran has not had incapacitating episodes of total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  

8.  The veteran has the equivalent of mild incomplete 
paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  For the period beginning September 19, 2002, and 
continuing throughout the entire rating period, an initial 20 
percent rating (but no higher) for the veteran's low back 
strain is appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. §§ 4.40; 4.45; 4.71a, Diagnostic Codes 5292, 5293, 
5295, 5298 (2003); 38 C.F.R. §§ 4.71(a), Diagnostic Codes 
5235 to 5243 (2005).  

2.  For the period beginning September 23, 2002, to the 
present, the criteria for an initial 10 percent rating, but 
no higher, for mild incomplete sciatic nerve paralysis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5293 (new regulation in effect 
beginning September 23, 2002); 38 C.F.R. §§ 4.71(a), 
Diagnostic Codes 5235 to 5243; 4.124(a), Diagnostic Code 8520 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  While the RO in this case did provide the 
veteran with a VCAA notice letter in September 2002, prior to 
the initial decision on the claim in November 2002, the 
letter did not address all five elements of a service 
connection claim as mandated by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   Specifically, the veteran was not informed 
of the initial disability rating and effective date elements.

Regarding the effective date, the November 2002 rating 
decision assigned an initial rating beginning September 19, 
2002, the date the veteran submitted his claim.  The date 
that the veteran submitted his claim would be the earliest 
possible date his rating could be assigned, and the RO 
informed the veteran of this in its September 2002 letter 
when it informed the veteran that if he submitted evidence 
within one year and the RO decided that the veteran was 
entitled to VA benefits, it might be able to pay the veteran 
from the date his claim was received.  Further, as the Board 
will describe in detail in the analysis portion of this 
decision, the veteran is entitled to an increase in his 
initial rating to 20 percent, the issue on appeal becomes one 
initial rating claim, rather than multiple "staged" 
ratings.  Thus, there is no need to ascertain the dates of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Therefore, for the aforementioned reasons, the 
failure to address the effective date in the September 2002 
VCAA letter is deemed not to have resulted in any prejudice 
to the veteran.

Requisite notifications regarding the initial disability 
rating element were provided to the veteran subsequent to the 
rating decision in the February 2004 Statement of the Case 
(SOC).  The issue was readjudicated in a supplemental 
statement of the case (SSOC) dated February 2005 prior to the 
instant transfer and certification to the Board.  Therefore, 
any defect with respect to the timing of the VCAA notice 
constituted harmless error.

In this regard, the Board notes that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken advantage of those opportunities 
during the processing of his claim.  Viewed in such context, 
the notification of the VCAA after the decision that led to 
this appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The veteran 
has had a "meaningful opportunity to participate 
effectively," and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Id. at 120-21.

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, as noted above, in the February 
2004 statement of the case (SOC), the RO informed the veteran 
about the information and evidence necessary to substantiate 
his request for a higher initial disability rating.  In 
particular, the SOC set forth the relevant evaluative 
criteria for the back contained in 38 C.F.R. § 4.71a.  The 
Board finds it of particular importance that the 
aforementioned information was provided before the veteran's 
claim was readjudicated in the February 2005 SSOC.  

Regarding the second element, in the September 2002 VCAA 
letter, the RO informed the veteran that it would obtain any 
VA medical records or any private medical records if the 
veteran completed a consent form for such records.  

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
veteran has testified that he does not receive treatment at 
any private medical facilities.  In compliance with the 
statutory requirements of 38 U.S.C.A. § 5103A and 7105(d) as 
well as 38 C.F.R. § 3.103(b), the VA has provided the veteran 
and his representative with a SOC and SSOC, informing them of 
the laws and regulations relevant to the veteran's claim and, 
in particular, what was needed to achieve a higher initial 
rating for his service-connected hearing loss.  See Dingess, 
19 Vet. App. at 473.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.


Background

The veteran claimed service connection for his low back on 
September 19, 2002.  

The veteran underwent a VA examination in October 2002.  
Examination of the veteran's low back showed that he had only 
30 degrees of flexion, but the examiner noted that the 
veteran had had needle radiofrequency treatment done about a 
week prior.  He had extension to 20 degrees and then had 
pain.  He had right and left bending to 35 degrees.  He had a 
straight leg raising test that was done to 80 degrees 
bilaterally with only a mild degree of low back pain.  He had 
a level of pelvic rest, and could stand on his heels and his 
toes without difficulty.  He had some localized tenderness at 
the left lumbosacral area.  Reflexes were +1 but were equal 
at the knees and the ankle areas.  The examiner stated that 
he thought the veteran showed evidence of the lumbar muscle 
spasm on attempts to flex his back, and he thought the 
veteran lacked 50 degrees of range of motion of the back due 
to pain.  He had no incoordination.  There appeared to be 
some moderate fatigue also attempting to go through range of 
motion of his back area.  X-rays showed no evidence of a 
fracture or dislocation.  The L5 was sacralized with a bat-
wing deformity on the left side.  There was narrowing of L5 
disc space.  

Dr. W.M. wrote a letter in December 2002 saying that he was 
treating the veteran for severe low back pain.  He noted that 
the veteran recently had an MRI of lumbar spine showing a 
nerve being compressed by a bulging intervertebral disc, and 
was awaiting neurology and neurosurgery work to see if 
surgery would benefit him.

In a December 2002 statement, the veteran wrote of the 
medication he was taking for his low back pain.

VA Medical Center treatment records from 2002 show that the 
veteran was treated for his low back.  When the veteran was 
seen in November 2002, the evidence showed normal muscle tone 
of the leg, normal deep tendon reflexes, and no sensory 
deficit.  There were positive radicular signs on the left.  
The low back was tender on the left para-axial area.  Imaging 
studies showed no disk herniation.  The examiner's assessment 
was low back pain, and left radiculopathy, and left lumbar 
facet joint disease with good results from the diagnostic 
block, but no benefit from radiofrequency ablation a month 
earlier.  The veteran reported a worsening of symptoms.  

VA Medical Center treatment records from 2002-2003 show that 
the veteran was seen in January 2003.  He described left 
sided low back pain since 2000.  He stated that the pain 
radiated through his hip, thigh, lateral leg, and into the 
left lateral toes.  The pain increased with rain, cold 
weather, lifting heavy objects, bending laterally to the 
left, and especially with bending over forward.  The pain was 
relieved by bending to the right and leaning back slightly.  
He stated that the pain prevented him from doing many 
activities.  He indicated that he had been on multiple 
medications, and that Percocet relieved the pain for about 
one hour.  The veteran underwent an electomyograph later that 
month.  The examiner noted that the veteran had findings 
consistent with facet arthropathy.  The veteran was seen for 
a neurological consultation in April 2003.  The veteran had 
full strength throughout.  Deep tendon reflexes were 1+ at 
the patella on the right, and a trace on the left.  Under 
assessment, the examiner wrote that the veteran had 
significant low back pain due to facet arthropathy, but also 
indicated that the veteran's back pain seemed improved since 
the veteran was taking medications only as needed.  

A VA treatment record from May 2004 shows that the veteran 
was diagnosed with lumbar facet arthropathy.  

The veteran underwent a VA examination in November 2004.  He 
stated that such things as lifting at home would set off back 
pain, and he tried to stay active at home, and had flare-ups 
every 3-4 months.  He stated that it would take him several 
days to get over it, and he lost about 50 percent motion when 
he had those flare-ups.  He had not been bedridden over the 
last year, as he kept going.  His job at work as a 
correctional officer did not require much lifting or other 
strenuous things on his back, and he was able to do this.  
Examination showed that the veteran had good range of motion 
on standing up with the back of 60 degrees of flexion with 
evidence of some muscle spasm beyond that, and had 20 degrees 
of extension and right and left bending to 35 degrees and 
right and left rotation of 60 degrees.  He therefore had 
about 20 degrees loss of range of motion because of pain with 
evidence of a mild degree of weakness and fatigue in the low 
back area, but no incoordination.  Lying down, the veteran 
had negative straight leg raising test to 80 degrees 
bilaterally.  He had hypoactive reflexes at the knee and 
ankle area, but they were equal.  There was no loss of 
sensation to light touch over either leg.  On standing, he 
could stand on his heels and his toes alright.  He walked 
across the room normally.  

An MRI conducted in August 2004 showed a small left lateral 
disc extrusion at L4-L5 that contacted the lateral course of 
the existing nerve root on the left side.  He felt that the 
diagnosis at the present time was lumbosacral L4-5 disc 
protrusion with nerve root impingement.  He felt that the 
veteran did have significant functional impairment of no 
heavy lifting over 20 pounds, no excessive stooping or 
climbing activities and no prolonged standing or walking 
without a rest period every one hour.  

VA Medical Center treatment records were submitted from 2004-
2005.  The veteran was seen in May 2004 for back pain with 
numbness to his lower extremities.  Assessment was 
exacerbation of degenerative joint disease.  He was given 
Toradol and Steripred Burst and taper, and Flexeril.  He 
underwent a magnetic imaging in August 2004 which showed a 
small left lateral disc extrusion at L4-5 that contacted the 
lateral course of the exiting nerve root.  The veteran 
underwent a radiofrequency thermocoagulation in September 
2004 for his low back pain.  A notation from December 2004 
showed that the veteran sent a letter requesting a renewal of 
his pain medications.  His letter stated that the medication 
being requested were effective for controlling his pain at 
the present time.  

At the veteran's hearing in April 2006, he described his back 
pain.  He stated that it radiated to the left hip, down the 
leg, and to his small toe.  He stated that on an average day, 
his pain was about a 5 or 6 out of 10, but that it could go 
higher than that with flareups.  He indicated that he had not 
been put on bedrest by a doctor, but that he did have 
flareups that required bedrest.  He stated that this occurred 
about once a week, for a total of 4-5 weeks per year.  He 
testified that he received radio frequency ablation every two 
years or so.  He stated that he was wearing a back brace and 
used a TENS unit about once a month.  

VA Medical Center treatment records were submitted from 2005-
2006.  The veteran waived RO consideration of these records.  
They do not show that the veteran was seen for his low back 
during this time.  



Relevant laws and regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether "staged" 
ratings are appropriate.  Fenderson, 12 Vet. App. at 126 
(holding that, where a veteran appealed the initial rating 
assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found).  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned for his low 
back disability.  Therefore, all of the evidence following 
the grant of service connection (not just the evidence 
showing the present level of disability) must be considered 
in evaluating the veteran's claim.  The RO did consider all 
of the evidence following the grant of service connection so 
the veteran's claim is in appropriate appellate status.  The 
discussion below will focus on two issues: 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; see also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Since the veteran filed 
his claim on September 19, 2002, adjudication of the initial 
rating claim for the period prior to November 4, 2004, must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used.  
Id.  The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent disability 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (2002).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, , Diagnostic codes 5235 to 5243 (effective 
September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 10 percent disability 
evaluation is warranted where the evidence shows 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months.  A 20 
percent rating applies where there are incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  Finally, a 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71(a), Diagnostic Code 
5243 (effective September 26, 2003).  
Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."


Entitlement to a higher initial rating than 10 percent for 
the period prior to November 4, 2004

For the period prior to November 4, 2004, the evidence shows 
that the veteran is entitled to a higher initial rating to 20 
percent for his service-connected low back disability.  At 
his VA examination in October 2002, he had flexion to 30 
degrees, extension to 20 degrees, and right and left bending 
to 35 degrees.  The examiner also noted that the veteran had 
limitation of motion secondary to pain.  Based on these 
findings, the evidence shows that at the veteran's October 
2002 VA examination, the veteran had the equivalent of 
moderate limitation of motion of his low back, so as to 
warrant a 20 percent rating under the old diagnostic criteria 
in Diagnostic Code 5292.  The veteran's limitation of motion 
is deemed to be moderate for two reasons.  One, under the new 
diagnostic criteria (effective September 26, 2003) limitation 
of flexion between 30 and 60 degrees (what the veteran had at 
his October 2002 VA examination) warrants a 20 percent rating 
under the general rating formula.  Two, the examiner also 
noted that the veteran had limitation of motion secondary to 
pain.  

Thus, pursuant to DeLuca v. Brown, with painful motion taken 
into account, the veteran's limitation of motion for the 
period prior to November 4, 2004, must be deemed to be the 
equivalent of "moderate" limitation of motion.  
Accordingly, the veteran is entitled to an initial 20 percent 
rating, but not higher, for the period prior to November 4, 
2004, when his low back disability is considered under 
Diagnostic Code 5292.  

One of the issues originally on appeal was whether the 
veteran was entitled to a greater initial rating than 20 
percent for a low back strain for the period beginning 
November 4, 2004.  Considering that the veteran has now been 
granted a 20 percent rating for his low back disability for 
the period prior to November 4, 2004, the veteran's two 
initial rating issues will be combined such that there is now 
only one issue to be considered: whether the veteran is 
entitled to an initial rating higher than 20 percent for the 
entire rating period which began on September 19, 2002.  


Entitlement to a higher initial rating than 20 percent for a 
low back strain for the entire rating period

When the veteran's disability is considered under the old 
rating criteria, Diagnostic Codes 5286 and 5289 are not for 
application since the medical evidence does not establish 
ankylosis.  

Regarding Diagnostic Code 5292, the veteran is not entitled 
to a higher initial rating than 20 percent because his 
limitation of motion is not severe to warrant a 40 percent 
rating under Diagnostic Code 5292.  At the veteran's November 
2004 VA examination, the examiner stated that the veteran had 
good range of motion.  His flexion was 60 degrees, extension 
was 20 degrees, right and left bending was 35 degrees, and 
rotation was 60 degrees.  It is true that at the veteran's 
October 2002 VA examination, he only had flexion to 30 
degrees.  However, the examiner qualified that finding by 
stating that the veteran had had needle radiofrequency 
treatment done about a week prior.  For that reason, more 
weight is attributed to the findings from the November 2004 
VA examination.  Based on the findings cited to above, the 
veteran's limitation of motion cannot be described as 
"severe" for the period beginning September 19, 2002, such 
that it would warrant a 40 percent rating.  Considering that 
the veteran's pain on motion was already considered in his 20 
percent rating, the veteran is not entitled to a 40 percent 
rating even when pain on motion, weakened movement, excess 
fatigability, and incoordination are considered pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  

Regarding Diagnostic Code 5295, for lumbosacral strain, the 
evidence does not show that the veteran meets the criteria 
for a 40 percent rating.  The evidence does not show severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

It is true that the veteran had narrowing of the L5 disc 
space noted at his October 2002 VA examination.  However, the 
evidence has not shown that the veteran meets the other 
criteria.  While the veteran complained in January 2003 about 
pain when bending to the left, there have not been medical 
findings that the veteran has listing of the whole spine.  
Similarly, there have not been medical findings of a positive 
Goldthwaite's sign.  While the veteran complained in January 
2003 about pain when bending over, the findings from the VA 
examinations have not shown marked limitation of forward 
bending in a standing position.  The veteran's range of 
motion at his November 2004 VA examination was described as 
good with flexion of 60 degrees.  Also, the evidence has not 
shown loss of lateral motion with osteo-arthritic changes.  
No x-ray reports have noted arthritis (degenerative joint 
disease was noted in May 2004), and as noted, the veteran's 
range of motion was described as good, with right and left 
bending to 35 degrees.  Although the veteran has narrowing of 
joint space, the evidence has not shown that he has abnormal 
mobility on forced motion.  Accordingly, based on the 
aforementioned findings, under Diagnostic Code 5295, the 
veteran is not entitled to a higher initial rating than 20 
percent for his low back strain for the entire rating period. 

Regarding Diagnostic Code 5293, the evidence does not show 
that the veteran meets the criteria for a 40 percent rating 
as the evidence does not show severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Even when pain on motion, weakened movement, excess 
fatigability, and incoordination are considered, including 
during flare-ups, the evidence does not show that the veteran 
has the equivalent of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  VAOPGCPREC 
36-97.  Although the veteran was noted to have radiculopathy 
on the left when seen in November 2002, he had full strength 
throughout when seen at a neurological consultation in April 
2003.  Furthermore, at the veteran's November 2004 VA 
examination, the veteran had negative straight leg raising, 
he could stand on his heels and his toes alright, and there 
was no loss of sensation to light touch over either leg.  
These findings simply do not show that the veteran has severe 
intervertebral disc syndrome.  Accordingly, under Diagnostic 
Code 5293, the veteran is not entitled to a higher initial 
rating than 20 percent for the period beginning September 19, 
2002.  

When the veteran's disability is considered under the new 
rating criteria, the evidence does not show that the veteran 
meets the criteria for a 40 percent rating under the new 
General Rating Formula for Diseases and Injuries of the 
Spine.  The evidence does not show that the veteran has 
ankylosis of the spine or forward flexion of the 
thoracolumbar spine 30 degrees or less.  Regarding the 
flexion of the veteran's spine, although the veteran had only 
30 degrees of flexion at his October 2002 VA examination 
(which would be enough for a 40 percent rating), at the 
veteran's November 2004 VA examination, the veteran's flexion 
was 60 degrees.  Furthermore, it is noted that the examiner 
at the October 2002 VA examination seemed to qualify the 
finding regarding flexion by noting immediately after said 
finding that the veteran had had a needle radiofrequency test 
done about a week prior.  While the appellant has complained 
of chronic pain on motion and functional loss of the lumbar 
spine, the Board finds that the veteran's limitation of 
motion with pain is consistent with a 20 percent rating 
under the new criteria, especially where the veteran had 60 
degrees of motion at his most recent examination, with or 
without pain.  Therefore, an increased rating for painful 
motion is inappropriate under the new rating criteria, 
effective September 26, 2003.  

Regarding associated objective neurological abnormalities to 
be rated separately pursuant to Note (1), this will be 
addressed in greater detail below in the separate section 
regarding entitlement to a separate rating for associated 
objective neurologic abnormalities.  

The evidence also does not show that the veteran is entitled 
to a 40 percent rating under the new Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating 
Episodes.  For a higher rating, the evidence would have to 
show incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  However, the VA treatment records from 2002 through 
2005 as well as the two VA examinations have not shown such 
incapacitating episodes.  Furthermore, at the veteran's 
hearing in April 2006, he specifically indicated that he had 
not been put on bedrest by a doctor.  Furthermore, at the 
veteran's November 2004 VA examination, the examiner noted 
that the veteran was working as a correctionals officer and 
that he had not been bedridden over the last year.  


Entitlement to a separate rating for associated objective 
neurologic abnormalities

Note (2) for the spine regulations that went into effect 
September 23, 2002, instructs that when evaluating on the 
basis of chronic manifestations, to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  It 
specifically instructs to evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (2) for the spine regulations that went into effect 
September 23, 2002, instructs that when evaluating on the 
basis of chronic manifestations, to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code, and to evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code.  This 
instruction is the same as that provided in Note (1) 
following the new General Rating Formula for Diseases and 
Injuries of the Spine, which became effective September 26, 
2003.  

Inasmuch as the veteran's disability has already been rated 
for its orthopedic abnormalities, the Board must now consider 
whether the veteran is entitled to a separate rating for any 
associated objective neurologic abnormalities.  The following 
Diagnostic Codes are potentially relevant to the veteran's 
neurological symptomatology: Diagnostic Code 8520, for the 
sciatic nerve; Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal); Diagnostic Code 8523 for 
the anterior tibial nerve (deep peroneal); Diagnostic Code 
8524, for the interior popliteal nerve (tibial); Diagnostic 
Code 8525, for the posterior tibial nerve; Diagnostic Code 
8526, for the anterior crural nerve (femoral); and Diagnostic 
Code 8529, for the external cutaneous nerve of the thigh.

The evidence shows that the veteran has neurologic 
manifestations regarding his low back.  At the veteran's 
October 2002 VA examination, there was narrowing of L5 disc 
space, and Dr. W.M. wrote in December 2002 that the veteran 
had a bulging intervertebral disc.  When the veteran was seen 
in November 2002, there were positive radicular signs on the 
left.  When the veteran was seen in May 2004, assessment was 
exacerbation of degenerative joint disease, and an MRI 
conducted in August 2004 noted lumbosacral L4-5 disc 
protrusion with nerve root impingement.  

However, other than at the October 2002 VA examination, there 
was no evidence of back spasm.  Furthermore, at the November 
2004 VA examination, the veteran had negative straight leg 
raising test to 80 degrees, there was no loss of sensation to 
light touch over either leg, and the veteran could walk 
across the room normally.  Based on these objective findings, 
the Board concludes that the veteran's neurological 
manifestations of his service-connected degenerative disc 
disease are no more than "mild."

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, five Diagnostic Codes (8520, 8521, 8524, 8525, and 
8526) afford a rating of 10 percent for mild neurological 
symptomatology.  All remaining potentially relevant Code 
sections provide only noncompensable evaluations.  Thus, the 
veteran is entitled to a 10 percent rating under any of the 
five Diagnostic Code sections enumerated above.  Hence, the 
veteran is not adversely affected by the use of Diagnostic 
Code 8520, for the sciatic nerve, in rating the neurologic 
manifestations of the disability at issue.

In sum, as instructed by Note (2) for the spine regulations 
that went into effect September 23, 2002, the Board has 
considered the chronic orthopedic and neurologic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  It has been determined that the veteran is 
entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a separate 10 percent evaluation under Diagnostic Code 8520 
for the neurologic manifestations.  The effective date for 
the 10 percent rating is the date of the regulatory change, 
i.e., September 23, 2002.  See VAOPGCPREC 3-2000; DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).


Final considerations

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's lumbar spine disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

Based on the foregoing, the veteran's initial rating for his 
low back strain is increased to 20 percent for the period 
beginning September 19, 2002.  Furthermore, the veteran is 
granted a separate 10 percent rating for mild incomplete 
paralysis of the sciatic nerve beginning September 23, 2002.  

However, the preponderance of the evidence is against the 
veteran's claim for a higher initial rating than 20 percent 
for low back strain for the entire rating period.  As such, 
the benefit-of-the-doubt doctrine is not for application and 
the 20 percent rating assigned for the veteran's low back 
strain was proper for that period of time, and the veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

For the period beginning September 19, 2002, a 20 percent 
initial rating (but no higher) for low back strain is 
granted.  

Entitlement to a higher initial rating than 20 percent for 
low back strain is denied for the entire rating period.  

For the period beginning September 23, 2002, a separate 10 
percent rating for mild incomplete sciatic nerve paralysis is 
granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


